—Appeal from order, Family Court, Bronx County (Susan R. Larabee, J.), entered March 3, 1994, which dismissed the within child custody petition, unanimously dismissed as moot, without costs.
Pursuant to Domestic Relations Law §§ 75-d and 75-h, Family Court dismissed the custody petition on the ground that Maryland was a more convenient forum since the respondent and the child were living there since October of 1993. Since a consent order was subsequently entered into in the Circuit Court of Maryland in this matter, the appeal is moot. Were we to reach the merits, we would affirm (Matter of Heitler v Hoosin, 143 AD2d 1018). Concur—Asch, J. P., Rubin, Nardelli and Tom, JJ.